      Case 3:19-cv-00124-LC-HTC Document 27 Filed 06/16/20 Page 1 of 2

                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



RONALD D WILLARD,
      Petitioner,

v.                                                 Case No. 3:19cv124-LC-HTC

SECRETARY, FLORIDA DEPT OF CORRECTIONS,
      Defendant.


                                         /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated May 11, 2020 (ECF No. 25). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1), and the Court has reviewed Plaintiff’s objections, filed June 3, 2020.

(ECF No. 26).

      Having considered the Report and Recommendation and conducted a de

novo review of all objected-to portions, I have determined that the Report and

Recommendation should be adopted.
     Case 3:19-cv-00124-LC-HTC Document 27 Filed 06/16/20 Page 2 of 2

                                                                    Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     1.   The Magistrate Judge’s Report and Recommendation (ECF Doc. 25)

          is adopted and incorporated by reference in this order.

     2.   The Respondent’s motion to dismiss, ECF Doc. 22, is GRANTED,

          and this petition is DISMISSED WITH PREJUDICE as untimely.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 16th day of June, 2020.



                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv124-LC-HTC
